NORTHLAND SECURITIES, INC. 45 South Seventh Street, Suite 2500 Minneapolis, Minnesota 55402 July 22, 2014 Securities and Exchange Commission BY EDGAR treet, N.E. Washington, DC 20549 Re:Juhl Energy, Inc. Registration Statement on Form S-1 (File No. 333-195636) Ladies and Gentlemen: Pursuant to Rule461 under the Securities Act of 1933, as amended, the undersigned hereby joins Juhl Energy, Inc. in requesting that the effective date of the above referenced Registration Statement on FormS-1 be accelerated and that such Registration Statement be accelerated so that it will be declared effective at 4:00p.m. Eastern Time on Thursday, July 24, 2014, or as soon thereafter as possible. Pursuant to Rule 460 of the General Rules and Regulations under the Securities Act of 1933, as amended, please be advised that between July 9, 2014 and July 21, 2014, as of 5:00 p.m.Eastern Time, the undersigned had effected the distribution of approximately the following number of copies of the Preliminary Prospectus, dated July 9, 2014: Institutions 200 Individuals 325 Total 525 Copies Very truly yours, NORTHLAND SECURITIES, INC. /s/ Shawn D. Messner Shawn D. Messner Head of Energy, Investment Banking
